Campbell, J.,
delivered the opinion of the court.
The verdict should have been promptly set aside; indeed the jury might properly have been directed by the court to give a verdict of not guilty. There is no evidence tending to show the guilt of the defendant, and no such a verdict should be allowed to stand. An important factor, influential in determining this court not to disturb verdicts, where there is evidence to sustain them is, that the circuit judge sanctions the verdict by refusing to set it aside, and the presiding judge, while using due caution not to set his opinion against that of the twelve men in the jury-box, in case of disputed facts and discordant witnesses, should not hesitate to set aside any verdict which is not supported by evidence.

Reversed and remanded.